 

Exhibit 10.1

 

FIFTH AMENDMENT TO LEASE

THIS FIFTH AMENDMENT TO LEASE (this “Fifth Amendment”) is made as of June ___,
2019, by and between ARE-MA REGION NO. 38, LLC, a Delaware limited liability
company (“Landlord”), and CONSTELLATION PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

RECITALS

A.Landlord and Tenant are parties to that certain Lease Agreement dated as of
February 5, 2010, as amended by that certain First Amendment to Lease dated as
of October 25, 2011, as further amended by that certain Second Amendment to
Lease dated as of October 18, 2013, as further amended by that certain letter
agreement dated as of September 30, 2015, as further amended by that certain
Third Amendment to Lease dated as of September 26, 2016, and as further amended
by that certain Fourth Amendment to Lease dated as of September 28, 2018 (the
“Fourth Amendment”) (as amended, the “Lease”).  Pursuant to the Lease, Tenant
leases certain “Premises” containing approximately 47,546 rentable square feet,
consisting of (i) a portion of the 2nd floor of the Building, containing
approximately 36,309 rentable square feet (the “Original Premises”), and (ii) a
portion of the 4th floor of the Building consisting of (x) Suite 401-S
containing approximately 6,815 rentable square feet, and (y) Suite 430
containing approximately 4,422 rentable square feet (collectively, the
“Expansion Premises”), in that certain building located at 215 First Street,
Cambridge, Massachusetts (the “Building”).  The Premises are more particularly
described in the Lease.  Capitalized terms used herein without definition shall
have the meanings defined for such terms in the Lease.

B.The Term of the Lease with respect to the Original Premises is scheduled to
expire on June 30, 2020, and the Term of the Lease with respect to the Expansion
Premises is scheduled to expire on March 6, 2022.

C.Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, extend the Term of the Lease
with respect to the entire Premises through June 30, 2023 (the “Fifth Amendment
Expiration Date”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.

Term.  The Term of the Lease with respect to the entire Premises (i.e., the
Original Premises and the Expansion Premises) is hereby extended through the
Fifth Amendment Expiration Date.  Except as otherwise expressly provided in
Section 3 below, Tenant’s occupancy of the Premises through the Fifth Amendment
Expiration Date shall be on an “as-is” basis and Landlord shall have no
obligation to provide any tenant improvement allowance or to make any
alterations to the Premises.    

 

 

[gopeihskg3py000001.jpg]

732288892.2

1

 

--------------------------------------------------------------------------------

 

2.

Base Rent.  

a.Original Premises.  Tenant shall continue to pay Base Rent for the Original
Premises as provided for in the Lease through June 30, 2020.  Commencing on July
1, 2020, Tenant shall commence paying Base Rent for the Original Premises in the
amount of $81.00 per rentable square foot of the Original Premises per
year.  Base Rent payable with respect to the Original Premises shall be
increased on each subsequent July 1st through the Fifth Amendment Expiration
Date (each, an “Original Premises Adjustment Date”) by 3% by multiplying the
Base Rent payable with respect to the Original Premises immediately before such
Original Premises Amendment Adjustment Date by 3% and adding the resulting
amount to the Base Rent payable with respect to the Original Premises
immediately before such Original Premises Adjustment Date.  For the avoidance of
doubt, the parties agree that Base Rent with respect to the Original Premises
(i) is currently payable in the annual amount of $2,430,887.55 (through June 30,
2019), (ii) shall be payable in the annual amount of $2,503,814.18 for the
period of July 1, 2019 through June 30, 2020, and (iii) shall be payable in the
following amounts for the period of July 1, 2020 through June 30, 2023:

 

Lease Period

Annual Base Rent

Monthly Base Rent Payment

July 1, 2020 – June 30, 2021

$2,941,029.00

$245,085.75

July 1, 2021 – June 30, 2022

$3,029,259.87

$252,438.32

July 1, 2022 – June 30, 2023

$3,120,137.67

$260,011.47

 

b.Expansion Premises.  Tenant shall continue to pay Base Rent with respect to
the Expansion Premises as provided under the Lease through February 28,
2022.  Commencing on March 1, 2022, and thereafter on each subsequent March 1st
during through the Fifth Amendment Expiration Date (each, an “Expansion Premises
Adjustment Date”), Base Rent payable with respect to the Expansion Premises
shall be increased by 3% my multiplying the Base Rent payable with respect to
the Expansion Premises immediately before such Expansion Premises Adjustment
Date by 3% and adding the resulting amount to the Base Rent payable with respect
to the Expansion Premises immediately before such Expansion Premises Adjustment
Date.  For the avoidance of doubt, the parties agree that Base Rent with respect
to the Expansion Premises for the period commencing on the Expansion Premises
Rent Commencement Date (March 7, 2019) through June 30, 2023 shall be paid in
the following amounts:

 

Lease Period

Annual Base Rent

Monthly Base Rent Payment

March 7, 2019 – March 6, 2020

$848,393.50

$70,699.46

March 7, 2020 – March 6, 2021

$873,845.31

$72,820.44

March 7, 2021 – February 28, 2022

$900,060.67

$75,005.06

March 1, 2022 – February 28, 2023

$927,062.49

$77,255.21

March 1, 2023 – June 30, 2023

$954,874.36

$79,572.86

 

 

 

[gopeihskg3py000001.jpg]

732288892.2

2

 

--------------------------------------------------------------------------------

 

3.

Original Premises TI Allowance.  Landlord shall make available to Tenant a
tenant improvement allowance of up to $15.00 per rentable square foot of the
Original Premises, or $544,635 in the aggregate (the “Original Premises TI
Allowance”) for the design and construction (including Tenant’s project
management fees) of fixed and permanent improvements desired by and performed by
Tenant and reasonably acceptable to Landlord in the Original Premises (the
“Original Premises Improvements”), which Original Premises Improvements shall be
constructed pursuant to a scope of work reasonably acceptable to Landlord and
Tenant.  The Original Premises TI Allowance shall be available only for the
design and construction of the Original Premises Improvements (including
Tenant’s project management fees). Tenant acknowledges that upon the expiration
of the Term of the Lease, the Original Premises Improvements shall become the
property of Landlord and may not be removed by Tenant.  Except for the Original
Premises TI Allowance, Tenant shall be solely responsible for all of the costs
of the Original Premises Improvements.  The Original Premises Improvements shall
be treated as Alterations and shall be undertaken pursuant to Section 12 of the
Lease.  The contractor for the Original Premises Improvements shall be selected
by Tenant, subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  Prior to the commencement of the
Original Premises Improvements, Tenant shall deliver to Landlord a copy of any
contract with Tenant’s contractors, and certificates of insurance from any
contractor performing any part of the Original Premises Improvements evidencing
industry standard commercial general liability, automotive liability, “builder’s
risk”, and workers’ compensation insurance.  Tenant shall cause the general
contractor to provide a certificate of insurance naming Landlord, Alexandria
Real Estate Equities, Inc., and Landlord’s lender (if any) as additional
insureds for the general contractor’s liability coverages required above.  

During the course of design and construction of the Original Premises
Improvements, Landlord shall reimburse Tenant for the cost of the Original
Premises Improvements once a month against a draw request in Landlord’s standard
form, containing evidence of payment of the applicable costs and such
certifications, lien waivers (including a conditional lien release for each
progress payment and unconditional lien releases for the prior month’s progress
payments), inspection reports and other matters as Landlord customarily and
reasonably obtains, to the extent of Landlord’s approval thereof for payment, no
later than 30 days following receipt of such draw request.  Upon completion of
the Original Premises Improvements (and prior to any final disbursement of the
Original Premises TI Allowance) Tenant shall deliver to Landlord the following
items: (i) sworn statements setting forth the names of all contractors and
subcontractors who did work on the Original Premises Improvements and final lien
waivers from all such contractors and subcontractors; and (ii) “as built” plans
for the Original Premises Improvements.  Notwithstanding the foregoing, if the
cost of the Original Premises Improvements exceeds the Original Premises TI
Allowance, Tenant shall be required to pay such excess in full prior to Landlord
having any obligation to fund any remaining portion of the Original Premises TI
Allowance.  The Original Premises TI Allowance shall only be available for use
by Tenant for the construction of the Original Premises Improvements until the
date that is 12 months after the date of this Fifth Amendment (the “Outside
Original Premises TI Allowance Date”).  Any portion of the Original Premises TI
Allowance which has not been properly requested by Tenant from Landlord on or
before the Outside Original Premises TI Allowance Date shall be forfeited and
shall not be available for use by Tenant.

4.

Brokers.  Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Fifth Amendment and that no Broker
brought about this transaction, other than CBRE.  Landlord and Tenant each
hereby agrees to indemnify and hold the other harmless from and against any
claims by any Broker, other than CBRE, claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this leasing transaction.  Landlord shall pay any commission due
to CBRE pursuant to a separate written agreement.

 

 

[gopeihskg3py000001.jpg]

732288892.2

3

 

--------------------------------------------------------------------------------

 

5.

OFAC.  Tenant and, to Tenant’s knowledge, all beneficial owners of Tenant are
currently (a) in compliance with and shall at all times during the Term of the
Lease remain in compliance with the regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of Treasury and any statute, executive
order, or regulation relating thereto (collectively, the “OFAC Rules”), (b) not
listed on, and shall not during the Term of the Lease be listed on, the
Specially Designated Nationals and Blocked Persons List, Foreign Sanctions
Evaders List, or the Sectoral Sanctions Identification List, which are all
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

6.

Miscellaneous.

a.This Fifth Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions.  This Fifth Amendment may be amended
only by an agreement in writing, signed by the parties hereto.

b.This Fifth Amendment is binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

c.This Fifth Amendment may be executed in 2 or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature process complying with the U.S.
federal ESIGN Act of 2000) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.  Electronic signatures shall be deemed original
signatures for purposes of this Fifth Amendment and all matters related thereto,
with such electronic signatures having the same legal effect as original
signatures.

d.Except as amended and/or modified by this Fifth Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Fifth Amendment.  In the event
of any conflict between the provisions of this Fifth Amendment and the
provisions of the Lease, the provisions of this Fifth Amendment shall
prevail.  Whether or not specifically amended by this Fifth Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Fifth Amendment.

[Signatures are on the next page.]

 

 

[gopeihskg3py000001.jpg]

732288892.2

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the day and year first above written.

 

TENANT:

 

CONSTELLATION PHARMACEUTICALS, INC.,

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

LANDLORD:

 

ARE-MA REGION NO. 38, LLC,

a Delaware limited liability company

 

 

 

 

 

 

By:

 

Alexandria Real Estate Equities, L.P.,

 

 

a Delaware limited partnership, managing member

 

 

 

 

 

 

 

 

By:

ARE-QRS Corp., a Maryland corporation, general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

[gopeihskg3py000001.jpg]

732288892.2

5

 